Citation Nr: 1613863	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  16-99 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for type II diabetes mellitus with erectile dysfunction.

2.  Entitlement to service connection for ischemic heart disease.

(The issue of entitlement to service connection for an acquired psychiatric disorder other than adjustment disorder, to include posttraumatic stress disorder, is the subject of a separate Board decision.)



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to August 1968.
      
This case originally came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that is the subject of a separately issued decision.

The Veteran continues to be represented by the above-named recognized service organization for these claims, and a VA Form 21-22 is of record.

This appeal was processed via a paper claims file and Virtual VA and Veterans Benefits Management System (VBMS) claims files.  The VBMS claims file contains the February 2014 notice of disagreement.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record shows that the Veteran submitted a timely notice of disagreement with a July 2013 rating decision in which the RO denied the above claims.  See February 2014 notice of disagreement.  However, a statement of the case has not been issued.  Thus, a remand is required for the AOJ to issue a statement of the case.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the case addressing the issues of whether new and material evidence has been received to reopen a claim for service connection for type II diabetes mellitus with erectile dysfunction and entitlement to service connection for ischemic heart disease.  See February 2014 notice of disagreement in VBMS.  

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the statement of the case unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

